FILED
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                           May 14, 2013
                        UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                           Clerk of Court
                                    TENTH CIRCUIT


 ERICK THURMAN,
                 Petitioner–Appellant,                          No. 13-5015
           v.                                     (D.C. No. 4:11-CV-00070-TCK-TLW)
 TERRY MARTIN, Warden,                                          (N.D. Okla.)
                 Respondent–Appellee.


                ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before LUCERO, McKAY and MURPHY, Circuit Judges.


       Petitioner, a state prisoner proceeding pro se, seeks a certificate of appealability to

appeal the district court’s denial of his § 2254 habeas petition. Petitioner entered a blind

plea of guilty to a charge of assault and battery with a deadly weapon and was sentenced

to twenty-five years’ imprisonment. Petitioner subsequently filed a motion to withdraw

his plea of guilty. After the trial court conducted a hearing, it denied Petitioner’s motion.

Petitioner then filed a petition for writ of certiorari at the Oklahoma Court of Criminal

Appeals, which was denied, and an application for post-conviction relief in the trial court,

which was also denied. The OCCA affirmed the trial court’s denial of post-conviction



       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
relief. Petitioner then filed the instant § 2254 habeas petition.

       In his federal habeas petition, Petitioner raised three grounds of error, each of

which had been presented and rejected in the state court proceedings. Petitioner argued:

(1) he received ineffective assistance of counsel; (2) his plea of guilty was not voluntary,

knowing, and intelligent; and (3) he received an excessive sentence. The district court

concluded the state court had not unreasonably applied Supreme Court precedent in

rejecting these claims, and accordingly denied the petition for relief under 28 U.S.C. §

2254(d)(1).

       After thoroughly reviewing the record and Petitioner’s filings on appeal, we

conclude that reasonable jurists would not debate the district court’s denial of habeas

relief. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). Accordingly, for substantially

the same reasons given by the district court and the state court, we DENY Petitioner’s

request for a certificate of appealability and DISMISS the appeal.

                                                    ENTERED FOR THE COURT



                                                    Monroe G. McKay
                                                    Circuit Judge




                                              -2-